Case 2:21-cv-05888-MWF-SK Document 13 Filed 08/19/21 Page 1 of 2 Page ID #:31

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-5888 MWF (SKx)                                     Date: August 19, 2021
Title       Marc Rossman v. Aggregage, Inc.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
July 21, 2021. (Docket No. 1). On July 28, 2021, Plaintiff filed a Proof of Service
(“POS”) of the Summons and Complaint upon Defendant Aggregage, Inc. (Docket
No. 12). Pursuant to the POS, Defendant’s response to the Complaint was due
August 13, 2021.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than SEPTEMBER 2, 2021.

         BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”).
          The parties may also file an appropriate stipulation to extend the time
          within which Defendant must respond to the Complaint.

                  OR

         BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER DEFAULT
          as to Defendant who has not timely responded to the Complaint.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-05888-MWF-SK Document 13 Filed 08/19/21 Page 2 of 2 Page ID #:32

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-5888 MWF (SKx)                         Date: August 19, 2021
Title       Marc Rossman v. Aggregage, Inc.

respond to the Order to Show Cause by SEPTEMBER 2, 2021 will result in the
dismissal of this action.

        IT IS SO ORDERED.

                                                             Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
